Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to claim 8, it recites a “computer readable storage medium”. Paragraph 15 does mention “The computer readable medium may be a computer readable signal medium or a computer readable storage medium. The computer-usable, or computer-readable, storage medium (including a storage device associated with a computing device or client electronic device) may be, for example, but is not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or any suitable combination of the foregoing.”. Since it does not exclude transitory “signal” storing computer-readable code within relatively short amount of time and mentions infrared, the broadest reasonable interpretation in light of specification encompasses that the computer-readable medium is signal per se. Thus, the claim is not eligible subject matter.
Claims 9-14 are rejected for being dependent on claim 8 and for the same reasons mentioned above.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “dividing a logical block address (LBA) space of a user into a slice with an affinity to a CPU core of the plurality of CPU cores” is not clear.
Division seems to imply “slices” rather than “a slice” and then each slice will have affinity to one or more CPU cores. Appropriate correction is requested.
Claims 8 and 15 have the same problem and are rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 11, 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by De Forest (US 8,886,909 B1)

As per claim 1, DeForest teaches A computer-implemented method comprising: 
partitioning, by a computing device, resources between a plurality of central processing unit (CPU) cores; (DeForest Fig 1A (LU1 affined to SP1, LU2 affined to SP2 and LU3 affined to SP1))

Examiner believes this is quite consistent with what is disclosed in the specification ([0058] In some implementations, slice process 10 may partition 400, by a computing device, resources between a plurality of central processing unit (CPU) cores.  For example, in some implementations, slice process 10 may partition 400 system resources/objects (e.g., physical resources and objects such as memory pools, data pages, metadata pages, etc. and/or logical entities such as logical unit number (LUN) addresses) between CPU cores (wherever possible).)

dividing a logical block address (LBA) space of a user into a slice with an affinity to a CPU core of the plurality of CPU cores; (de Forest [col 4, lines 8-11] the 
processing IO flow processing by the CPU core of the plurality of CPU cores associated with the LBA space divided into the slice. (DeForest [col 5, lines 48-50] Storage array 100 may include one or more storage processors 106, for handling input/output (I/O) requests and allocations and [col 9, lines 62-66 and col 10, lines 1-5 ] To satisfy the conflicting needs of the host (guaranteed actual space) and the thin LU (deferring allocation until actual use), the subject matter described herein includes the concept of "reservation", in which slices are affined to the storage processor that is handling the provisioning request from the host but the slices are not yet allocated to the TLU.  Reservation guarantees that a TLU will have enough physical storage space, e.g., from the FLU pool, if needed, but the storage processor has the flexibility to defer a decision about which slices in particular will be allocated to the TLU. and [col 7, lines 15-26] In one embodiment, if one storage processor 106 receives an I/O request for a slice that resides within a logical unit 112 that has been affined to another storage processor 106, that I/O request may be denied, since the first storage processor does not have access to the slice allocation table for the logical unit 112 in question.  In an alternative embodiment, a request for I/O access to a particular logical unit 112 may be redirected from peer SP that received the request to the claiming SP via a redirector 116.  However, redirection incurs a performance penalty due to the time taken to detect 

As per claim 4, DeForest teaches the resources include logical entities. (DeForest Fig 1A (LU1 affined to SP1, LU2 affined to SP2 and LU3 affined to SP1))

As per claim 5, DeForest teaches wherein the logical entities include a logical unit number (LUN) address. (DeForest Fig 1A (LU1 affined to SP1, LU2 affined to SP2 and LU3 affined to SP1))

As to claims 8 and 15, they are rejected based on the same reason as claim 1.
          As to claim 11, it is rejected based on the same reason as claim 4.

As to claims 12 and 18, they are rejected based on the same reason as claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Forest (US 8,886,909 B1) in view of Elsayed (US 2017/0265211 A1).
           
           As per claim 2, DeForest does not teach the resources include physical resources and objects.
           However, Elsayed teaches the resources include physical resources and objects. (Elsayed [0093] The Memory Pool(s) 516 are shared among the cores)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Elsayed with the system of De Forest to include physical resources and objects. One having ordinary skill in the art would have been motivated to use Elsayed into the system of De Forest for the purpose of reducing the power requirements of communication devices. (Elsayed paragraph 04)

         As per claim 3, DeForest does not teach the physical resources and objects include at least one of memory pools, data pages, and metadata pages.
           However, Elsayed teaches the physical resources and objects include at least one of memory pools, data pages, and metadata pages. (Elsayed [0093] The Memory Pool(s) 516 are shared among the cores)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Elsayed with the system of De Forest to include memory pools, data pages and metadata pages. One having ordinary skill in the art would have been motivated to use Elsayed into the system of De Forest for the purpose of reducing the power requirements of communication devices. (Elsayed paragraph 04). 

As to claims 9 and 16, they are rejected based on the same reason as claim 2.
As to claims 10 and 17, they are rejected based on the same reason as claim 3.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Forest (US 8,886,909 B1) in view of Nakamura (US 2007/0201434 A1).

           As per claim 6, DeForest do not teach wherein LBA addresses of the LBA address space involved in a same processing IO flow of the IO flow processing relate to the slice, and wherein the LBA addresses of the LBA address space involved in the same processing IO flow relate to the slice when the LBA addresses of the LBA address space are related to a same leaf .
     However, Nakamura teaches wherein LBA addresses of the LBA address space involved in a same processing IO flow of the IO flow processing relate to the slice, and wherein the LBA addresses of the LBA address space involved in the same processing IO flow relate to the slice when the LBA addresses of the LBA address space are related to a same leaf (Nakamura [0072] The processor 82 uses the frame FIFO, the request FIFO, and the message FIFO to communicate with the protocol processor 61 provided for the channel adaptor 6.  Upon receiving an IO request issued by the host computer 2, the processor 82 analyzes the received IO request.  As a result, the processor 82 identifies a type of the IO request, an LUN (Logical Unit number) corresponding to this IO request, an LBA (Logical Block Address) corresponding to this IO request, and the like.  It should be noted that the IO request is 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Nakamura with the system of De Forest to use LBA addresses of the LBA address space. One having ordinary skill in the art would have been motivated to use Nakamura into the system of De Forest for the purpose of extending an inexpensive small-scale storage system to a large-scale storage system. (Nakamura paragraph 04) 

As to claims 13 and 19, they are rejected based on the same reason as claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Forest (US 8,886,909 B1) in view of Nakamura (US 2007/0201434 A1) in further view of Brown (US 2012/0265948 A1).

           As per claim 7, DeForest and Nakamura do not teach dividing includes ignoring a pre-determined number of bits of at least one LBA address of the LBA addresses of the LBA address space.
           However, Brown teaches dividing includes ignoring a pre-determined number of bits of at least one LBA address of the LBA addresses of the LBA address space. (Brown [0046] In the illustrated example, the transfer length 208 is three, meaning that exactly three bits are set to one in the skip mask 210.  The logical block address 206 specifies the address of a block on the storage device, which corresponds to, or is identified by, the first bit (e.g., the left-most bit) in the skip mask 210.  The block at the logical block address 206 may or may not be transferred from the storage device, depending on whether or not the first bit in the skip mask 210 is set.  In the illustrated example, the logical block address 206 is 64, the transfer length 208 is 3, and the skip mask 210 is 10101, so the illustrated skip read command 154 requests that the data blocks at logical block addresses 64, 66, and 68 be transferred to the requested destination addresses "100," "101," and "102," respectively, and the data blocks at logical block addresses 65 and 67 be skipped).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Brown with the system of De Forest and  (Brown paragraph 01)

As to claims 14 and 20, they are rejected based on the same reason as claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8645654 B1 – discloses selecting physical storage in data storage systems.  A request for allocation of a portion of storage area of a data storage system is received from a requesting entity.  The data storage system is comprised of a set of storage entities and a set of data buses for transferring data to and from the set of storage entities.  The set of storage entities are organized into a set of logical units.  Each logical unit of the set of logical units is subdivided into a set of slices.  A slice is selected from a logical unit of the set of logical units for allocation for use by the requesting entity in response to receiving the request for allocation.  The selection is based on an optimum value indicating physical location of the logical unit within the set of storage entities during access to data to be stored in the data storage system.

US 20120284732 A1 – discloses systems for scheduling applications on a multi-core processor are disclosed, which may be based on association of processor cores, application execution environments, and authorizations that permits efficient and practical means to utilize the simultaneous execution capabilities provided by multi-core 

US 20080046895 A1 – discloses a method for distributing a plurality of tasks over a plurality of processing nodes in a processor network includes the following steps: calculating a task process consumption value for the tasks; calculating a measured node processor consumption value for the nodes; calculating a target node processor consumption value for the nodes, the target node processor consumption value indicating optimal node processor consumption; calculating a load index value as a difference between the calculated node processor consumption value for a node i and the target node processor consumption value for node i; and distributing the tasks among the nodes to balance a processor workload among the nodes, according to the calculated load index value, such that the calculated load index value of each node is substantially zero.  The method further embodies a multi-dimensional balancing matrix, each dimension of the matrix representing a node corresponding to a different processor type and each cell representing tasks assigned to multiple nodes.

US 20140123145 A1 – discloses a technique for simultaneously executing multiple tasks, each having an independent virtual address space, involves assigning an address space identifier (ASID) to each task and constructing each virtual memory access request to include both a virtual address and the ASID.  During virtual to physical address translation, the ASID selects a corresponding page table, which includes virtual to physical address mappings for the ASID and associated task.  Entries for a translation look-aside buffer (TLB) include both the virtual address and ASID to complete each mapping to a physical address.  Deep scheduling of tasks sharing a virtual address space may be implemented to improve cache affinity for both TLB and data caches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196